{¶ 19} It has become the duty of this august court to decide whether something is indoors or outdoors.
 {¶ 20} The city first approved the plans calling the deck indoors, and then took back the approval, calling it outdoors. Then the trial court reversed the takeback, holding that it didn't need doors, because it was a restaurant. Now we reverse the reversal of the reversal, because the place is clearly a bar; and a bar, we learn, can't be outdoors, at least where this one is.
 {¶ 21} The city code section defining "Outdoor Eating and/or Drinking Area" would seem the place to look, and the pub here seems to fit this definition: "A porch, patio, deck or other area used for consumption of food and/or beverages by the public which is not completely enclosed within the exterior building walls, *Page 645 
windows and doors of a limited restaurant, full service restaurant or a drinking establishment and which may or may not have a solid roof cover."6 And everyone concedes that this use is not permitted on the subject property, hence the attempt to make outdoors in.
 {¶ 22} So this case is about attempting to avoid this definition by the lawyerly application of language to make one thing into another.
  "When I use a word," Humpty Dumpty said, in a rather scornful tone, "it means just what I choose it to mean, neither more nor less."
  "The question is," said Alice, "whether you  can make words mean so many different things."
  "The question is," said Humpty Dumpty, "which is to be master — that's all."
  Alice was too much puzzled to say anything; so after a minute Humpty Dumpty began again. "They've a temper, some of them — particularly verbs: they're the proudest — adjectives you can do anything with, but not verbs — however, I can manage the whole lot of them! Impenetrability! That's what  I say!"
  "Would you tell me, please," said Alice, "what that means?"
  "Now you talk like a reasonable child," said Humpty Dumpty, looking very much pleased. "I meant by `impenetrability' that we've had enough of that subject, and it would be just as well if you'd mention what you mean to do next, as I suppose you don't mean to stop here all the rest of your life."
  "That's a great deal to make one word mean," Alice said in a thoughtful tone.
  "When I make a word do a lot of work like that," said Humpty Dumpty, "I always pay it extra."7
 {¶ 23} The question is this: Is someone drinking a beer on a deck covered by a roof (the awning) with only one side wall (the building) indoors or outdoors? The simplest resolution might be that, since there is no door at all, it would be impossible to be outdoors. But that would raise the question of whether installing a free-standing door would suffice. I fear not. Surely you have to go out a door somewhere to get to this deck — so does that make it outdoors? Maybe the problem is that you don't go in a door, so you can't be indoors on the deck.
 {¶ 24} But where to draw the line? Surely glass walls would do, if they were on all sides (necessitating a door to go in or out of). But how about half-or *Page 646 
three-quarter-walls. What if they open? Windows open, but just looking out a window doesn't make you outdoors.
 {¶ 25} The Merriam-Webster Online Dictionary defines "indoor" as "1: of or relating to the interior of a building. 2: living, located, or carried on within a building."8 That definition talks about buildings, so we jump there and find "a usually roofed and walled structure built for permanent use (as for a dwelling)."9 So we could glean that the word "indoors" implies being in a building, and a building (usually) has walls and a roof.
 {¶ 26} The structure in question here arguably has a roof. A "roof is "the cover of a building."10 (I think a canvas roof is OK — though is someone who is in a tent indoors? They are surely not outdoors, whether or not the tent has a door.) But the deck doesn't have "walls" — it just has one. So under the definition of "indoor," it seems not to qualify.
 {¶ 27} But "outdoor" is "1: of or relating to the outdoors. 2 a: performed outdoors outdoor
sports, b: outdoorsy an outdoor couple. 3: not enclosed: having no roof an outdoor
restaurant."11 So if not having a roof is the key, then the deck could be said to be indoors. But it's not the only key.
 {¶ 28} The city code actually does define "building" (but not "indoors" or "outdoors"). It reads: "`Building' means a structure enclosed within exterior walls, built, erected and framed of a combination of materials, having a roof to form a structure for the shelter of persons, animals, or property of any kind and excluding any structure designed as a house-trailer or other type trailer."12 So it must have a roof and exterior walls and be "of a combination of materials." Why a combination? So an igloo would not be a building, if it were only of ice. And what is the difference between "built," "erected," and "framed"?
 {¶ 29} But a roof and exterior walls make a building and there must be more than one wall. Just a roof does not make outdoors in. So I concur that the deck is "outdoors," at least in its present state.
6 Cincinnati Municipal Code 1410-01-06.
7 (Emphasis sic.) Lewis Carroll, Through the LookingGlass, Easton Ed., 112.
8 Http://209.161.33.50/dictionary/indoor.
9 Http://209.161.33.50/dictionary/building.
10 Http://209.161.33.50/dictionary/roof.
11 Http://209.161.33.50/dictionary/outdoor.
12 Cincinnati Municipal Code 1401-01-B9. *Page 647